t c memo united_states tax_court troy n dalla and marieta dalla petitioners v commissioner of internal revenue respondent docket no 2026-12l filed date robert d grossman jr and derek n hatch for petitioners fred edward green jr for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or that sustained a proposed levy to collect petitioners’ unpaid federal_income_tax liability for the issue for decision is whether the determination of the settlement officer to deny currently not collectible status cnc status and sustain a proposed levy was an abuse_of_discretion all section references are to the internal_revenue_code in effect at all relevant times findings_of_fact all of the material facts are contained in the administrative record of the exchanges between petitioners and their counsel and the internal_revenue_service irs office of appeals appeals_office that record has been stipulated the stipulated facts are incorporated in this opinion by this reference petitioners resided in nevada when they filed their petition on date the irs sent to petitioners a letter final notice_of_intent_to_levy and notice of your right to a hearing levy notice with respect to their reported but unpaid income_tax_liability for as of the date of the levy notice the assessed account balance with interest and penalties for was dollar_figure in response to the levy notice petitioners filed form request for a collection_due_process or equivalent_hearing request for a sec_6330 hearing dated date in their request for a sec_6330 hearing petitioners disputed their underlying tax_liability for stated that they could not pay the liability suggested alternatives of an installment_agreement or an offer-in-compromise and requested a face-to-face conference with the appeals_office the appeals_office sent a letter dated date requesting that petitioners provide a form 433-a collection information statement for wage earners and self-employed individuals along with substantiating documentation on date petitioners provided form 433-a which stated that they had total monthly income of dollar_figure and total monthly expenses of dollar_figure an appeals_office settlement officer sent to petitioners a letter dated date scheduling a face-to-face conference in response to their request for a sec_6330 hearing the letter requested that petitioners send to the appeals_office by date the following items a current form a a signed tax_return and proof of estimated_tax payments for petitioners’ counsel and the settlement officer met for the sec_6330 hearing on date petitioners provided an updated form 433-a and additional documentation to substantiate the reported information the updated form 433-a showed total monthly income of dollar_figure and total monthly living_expenses of dollar_figure petitioners also provided evidence of an estimated_tax payment for of dollar_figure at the hearing petitioners indicated that they were no longer contesting the underlying tax_liability and were no longer considering an installment_agreement or an offer-in-compromise instead petitioners believed their account should be placed in cnc status the settlement officer again requested the return by fax and with a letter dated date petitioners submitted to the settlement officer a copy of their form_1040 u s individual_income_tax_return the return reported tax due of dollar_figure the settlement officer reviewed petitioners’ updated form 433-a along with the return and all other provided documentation and determined that petitioners had the ability to make monthly payments of dollar_figure in reaching this determination the settlement officer calculated petitioners’ monthly income of dollar_figure by averaging their net business income over the prior three years and calculated their monthly expenses of dollar_figure by applying the national and local standards used by the irs the settlement officer allowed petitioners dollar_figure for vehicle operating costs--the maximum allowable_amount under those standards in a fax dated date the settlement officer conveyed to petitioners her finding that their account would not qualify for cnc status because they had the ability to make monthly payments the letter then instructed petitioners to contact her by date so that the parties could decide how to proceed in a letter dated date petitioners asserted that they had automobile expenses of dollar_figure instead of the dollar_figure they had reported on form a petitioners also commented that the settlement officer’s analysis of their monthly income was excessive compared to the reality of their actual income in petitioners asserted that their current income should be used to calculate their ability to pay the settlement officer called petitioners’ counsel to discuss their issue with the income petitioners’ counsel stated that petitioners’ income had decreased and the parties agreed that petitioners would provide a current profit and loss statement for with additional substantiating documentation the settlement officer also questioned a currency transaction report ctr that she had discovered in petitioners’ previously provided information the settlement officer requested that petitioners provide an explanation of the ctr which reflected a cash withdrawal by marieta dalla petitioner of dollar_figure on date on date the settlement officer received from petitioners a income statement and a statement explaining that the dollar_figure cash belonged to petitioner’s mother and had been originally placed in petitioner’s bank account because the mother was in poor health the income statement for january through date reported that petitioners had received income totaling dollar_figure and expected an additional dollar_figure before yearend for a total of dollar_figure of income in this income would be offset by dollar_figure of estimated business_expenses for a net of dollar_figure or approximately dollar_figure of monthly income the settlement officer reviewed petitioners’ income statement and their updated form 433-a and supporting documentation she also checked petitioners’ bank records for all deposits made in through october and determined gross deposits of dollar_figure using dollar_figure as petitioners’ income to date she added the dollar_figure of estimated gross_income for the remainder of and then subtracted the dollar_figure of estimated business_expenses reaching an erroneous total of dollar_figure or dollar_figure of total monthly income she then calculated petitioners’ monthly expenses to be dollar_figure after adjustments including vehicle operating_expenses of dollar_figure for two cars in accordance with local standards she recognized that petitioners also claimed vehicle expenses among their business_expenses reported on schedule c profit or loss from business her final analysis left petitioners with an ability to make monthly tax_payments of dollar_figure the settlement officer considered variations of petitioners’ economic situation and she prepared alternative monthly income expense analyses of these variations in one variation she included petitioner’s mother in petitioners’ household and considered the dollar_figure withdrawal towards petitioners’ ability to pay fully their tax_liability however in each analysis petitioners had surplus income after expenses and in no analysis was the dollar_figure included as income to clarify some of the provided information including questions as to the dollar_figure the settlement officer held a telephone conference with petitioners’ counsel on date as part of the sec_6330 hearing during this conference the settlement officer advised that even if the dollar_figure cash was not petitioners’ they would still fail to meet the criteria for cnc status according to her most recent analyses she also stated that even if the dollar_figure belonged to petitioner’s mother it would still be considered in the analysis of petitioners’ ability to pay their liability the settlement officer requested additional documentation and gave petitioners until date to provide it on date the settlement officer received the requested additional documentation petitioners later provided notarized affidavits regarding the dollar_figure withdrawal in the affidavits petitioners attested that petitioner’s mother wa sec_79 years old and had moved from romania to the united_states so that they could care for her the mother had brought certain retirement moneys from romania that were deposited into petitioner’s bank account for safekeeping when her health was failing her in petitioner’s mother asked petitioner to withdraw the moneys so that they would not become tied up in probate if she died petitioners attested that they never used the mother’s moneys to pay any personal or business_expenses for themselves that they had no control_over or possession of the dollar_figure withdrawn and that they had not benefited from the dollar_figure the settlement officer opined that the affidavits did not substantiate that the dollar_figure belonged to petitioner’s mother she determined that petitioners were able to pay fully their tax_liability she determined that petitioners were ineligible to have their account placed in cnc status on date the settlement officer held a final conference and advised petitioners’ counsel of her determinations the settlement officer verified that the requirements of all applicable laws and administrative procedures had been met on date the appeals_office sent to each petitioner a notice_of_determination concerning collection actions s under sec_6320 and or sustaining the proposed levy opinion sec_6330 provides for notice and an opportunity for a hearing before a levy proposed by the irs to collect unpaid taxes may proceed under section c a a taxpayer may raise any relevant issue at a hearing including challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise a request for cnc status is treated as a collection alternative see eg 139_tc_277 a taxpayer is expected to provide all relevant information requested by the appeals_office for its consideration of the facts and issues involved in the hearing see sec_301_6330-1 proced admin regs such information is especially necessary when the proposed collection alternative is to have collection suspended on the grounds that the liabilities are currently not collectible see pitts v commissioner tcmemo_2010_101 slip op pincite where there is no dispute as to the underlying liabilities we review the actions of the appeals_office for abuse_of_discretion see 121_tc_111 abuse_of_discretion may be found if action is arbitrary capricious or without sound basis in fact or law 129_tc_107 112_tc_19 petitioners have not disputed their underlying tax_liability or that the appeals_office performed the necessary verification under sec_6330 in their petition and pretrial memorandum petitioners raised an issue that the settlement officer did not consider an installment_agreement however the record reflects that petitioners’ counsel expressed to the settlement officer that petitioners sought no collection alternative other than having their account placed in cnc status at trial petitioners argued that the settlement officer had abused her discretion by including in her consideration the dollar_figure cash and thereby determining that petitioners were able to pay fully their tax_liability petitioners rely on their affidavits as proof that the dollar_figure withdrawn from petitioner’s bank account belonged to her mother the affidavits are not improbable or contradicted and we accept them at face value respondent objected to certain exhibits that petitioners offered on the ground that they were not part of the administrative record respondent also objected contrary to petitioners’ assertions in their posttrial briefs to petitioner’s trial testimony that testimony was treated as an offer of proof for the reasons discussed below we conclude that consideration of the testimony and additional arguments and exhibits offered by petitioners would not affect our conclusion and that respondent’s objection which we took under advisement has been rendered moot a taxpayer may request that an outstanding federal_income_tax liability be designated currently not collectible where on the basis of the taxpayer’s assets equity income and expenses the taxpayer has no apparent ability to make payments on the outstanding tax_liability see foley v commissioner tcmemo_2007_242 slip op pincite citing primarily internal_revenue_manual irm pt date see also irm pt date the commissioner’s internal procedures indicate that cnc status is determined by whether an imposed levy would create a hardship irm pt date thus a taxpayer must establish that a hardship exists and he or she may do so by showing that the levy action prevents the taxpayer from meeting necessary living_expenses id accord 133_tc_392 sec_301_6343-1 proced admin regs the settlement officer made her final analysis of petitioners’ monthly total income and expenses by reviewing all the information petitioners provided starting with gross deposits to determine income from january through date she concluded that petitioners had income of dollar_figure to this amount she added the dollar_figure of estimated gross_income petitioners reported for november and date and then subtracted the dollar_figure of estimated business_expenses petitioners claimed the settlement officer did not use the dollar_figure in calculating petitioners’ income for in determining the total income the settlement officer erred dollar_figure in petitioners’ favor by reaching a net of dollar_figure or dollar_figure of total monthly income having considered all factors the settlement officer modified petitioners’ monthly expenses to dollar_figure which when subtracted from monthly income left petitioners with dollar_figure per month of surplus income petitioners would be in a position to meet all their necessary living_expenses the settlement officer also made alternative computations one of which included petitioner’s mother in petitioners’ household under these alternatives the dollar_figure was again not included in monthly income it was considered only as to whether petitioners could fully pay the tax_liability where the mother’s income and expenses were included under each analysis the settlement officer determined that--without inclusion of the dollar_figure cash--petitioners would have income greater than expenses though the settlement officer finally determined that petitioners had failed to prove that the dollar_figure cash was not theirs this determination did not affect her income and expense computations each of which showed that petitioners were able to make monthly payments in their reply brief petitioners advance an argument which arose during the sec_6330 hearing process against the settlement officer’s computation of their monthly expenses petitioners contend that the settlement officer failed to allow their combined total vehicle operating costs of dollar_figure however with exceptions not shown to exist here the appeals_office applies the national and local standards limitations in computing expenses the court has sustained the commissioner’s use of the irs’ published national and local allowances as guidelines for basic living_expenses in evaluating the adequacy of proposed collection alternatives see 124_tc_165 aff’d 454_f3d_782 8th cir aldridge v commissioner tcmemo_2009_276 fernandez v commissioner tcmemo_2008_210 the settlement officer appears to have permitted the maximum allowable_amount of dollar_figure for the operating costs of two cars in accordance with the local standards of petitioners’ place of residence she permitted this allowance despite her reservations about petitioners’ having claimed automobile expense deductions with respect to their schedule c business in any event we do not recalculate petitioners’ ability to pay but decide only whether the appeals settlement officer abused her discretion see speltz v commissioner t c pincite aldridge v commissioner tcmemo_2009_276 slip op pincite to summarize petitioners sought only cnc status under any income expense analysis performed by the settlement officer and regardless of the dollar_figure in dispute petitioners have monthly income greater than monthly expenses petitioners failed to show that respondent’s levy action would prevent them from meeting their necessary living_expenses or otherwise cause them a hardship respondent argues that the attribution of the dollar_figure cash is immaterial to the resolution of this case after careful review of the administrative record we agree we cannot conclude on that record that the settlement officer’s determination was arbitrary or capricious or without foundation in fact or law thus we do not find that the determination was an abuse_of_discretion we have considered the other arguments of the parties some are contrary to the record others are not material to our decision to reflect the foregoing an appropriate order and decision for respondent will be entered
